Supreme Court
OF
Nevapa

(0) UTA eRe

IN THE SUPREME COURT OF THE STATE OF NEVADA

JAMES &., No. 85476
Petitioner,
vs.

THE HONORABLE MARGARET E.
PICKARD, DISTRICT JUDGE; AND

THE EIGHTH JUDICIAL DISTRICT E | LL fe (3
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF

OCT 14 2022
CLARK,
Respondents, CLE ABEbRene: COURT
and

CLERK

CLARK COUNTY DEPARTMENT OF
FAMILY SERVICES; AND J.S.,
Real Parties in Interest.

 

ORDER DENYING PETITION
FOR WRIT OF MANDAMUS OR PROHIBITION

This original, emergency petition for a writ of mandamus or
prohibition challenges a district court order denying a motion in hmine in a
termination of parental rights case.

Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ
relief is an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). In particular, the
availability of an appeal is generally an adequate legal remedy precluding
writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841; see NRS 34.170; NRS

34.330. Petitioner may appeal from the district court’s final order in the

22-3246

 

 

 
underlying matter, if aggrieved, and we are not persuaded that such an
appeal would be an inadequate remedy here. Accordingly, we

ORDER the petition DENIED.

p Ma. tock, J.

Hardesty

Stiglich ~~ Herndon

ec: Hon. Margaret E. Pickard, District Judge
Rosenblum Allen Law Firm, Las Vegas
Clark County District Attorney
Clark County Public Defender/Juvenile Division
Yolanda D. Miller
Eighth District Court Clerk

SupREME COURT
OF
NEvaADA

(O} IOS A aeiRSSe>